           Case 1:21-cr-00002-GHW Document 30 Filed 04/13/21 Page 1 of 2
                                           U.S. Department of Justice
  [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza

MEMORANDUM ENDORSED                                     New York, New York 10007



                                                        April 12, 2021                 USDC SDNY
                                                                                       DOCUMENT
  BY ECF                                                                               ELECTRONICALLY FILED
                                                                                       DOC #:
  The Honorable Gregory H. Woods                                                       DATE FILED: 4/13/2021
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

         Re:     United States v. Mohammed Khan, 21 Cr. 2 (GHW)

  Dear Judge Woods:

         A status conference in the above-captioned case is scheduled for April 13, 2021. The
  Government writes respectfully to request that the Court adjourn the status conference for
  approximately 60 days.

           The Government and the defense have been engaged in discussions regarding possible pre-
  trial disposition. As part of those discussions, the defense has offered a mitigation submission to
  the U.S. Attorney’s Office. The Government has requested some additional information in
  connection with its consideration of the defendant’s submission. The Government has also
  produced Rule 16 discovery. The Government respectfully requests that the Court adjourn the
  status conference for approximately 60 days, to allow the defense to review discovery and to
  compile and submit additional information and materials to the U.S. Attorney’s Office as part of
  discussions towards possible pretrial disposition.

          In the event that the Court grants the requested adjournment, the Government respectfully
  requests that the Court exclude time under the Speedy Trial Act, from April 13, 2021 to the date
  that the conference is rescheduled, for the reasons stated above. The Government submits that the
  ends of justice served by the continuance outweigh the best interests of the public and the defendant
  in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
         Case 1:21-cr-00002-GHW Document 30 Filed 04/13/21 Page 2 of 2

                                                                                    Page 2


       The undersigned has conferred with counsel for the defendant, who has consented to the
adjournment and exclusion of time.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         By: __________________________
                                             Brett M. Kalikow
                                             Assistant United States Attorneys
                                             (212) 637-2220


cc: Peter E. Brill, Esq. (via ECF)




 Application granted. The status conference scheduled for April 13, 2021 is
 adjourned to June 21, 2021 at 10:00 a.m. The Clerk of Court is directed to
 terminate the motion pending at Dkt. No. 29.

 SO ORDERED.

 Dated: April 13, 2021          _____________________________________
 New York, New York                    GREGORY H. WOODS
                                      United States District Judge
